Earl Warren: Mr. MacGuineas, you may proceed.
Donald B. MacGuineas: In addition to the argument which I have advanced that the plain words of the statute contemplate the presidential authority to extend the Act throughout the entire executive branch of the Government, we think we have here a strong case of legislative ratification even if there were initial doubts as to the President's power. Section 3 of the Act provides that if the President shall extend it to other departments and agencies, he shall so notify the Armed Services Committees of the House and Senate. And on the day that the President issued the executive order, he wrote a letter to the chairman of each of those committees. That letter is not in the record or briefs and, with the Court's indulgence, I should like to read it. It's quite short. The President said, “I have, today, issued an executive order entitled 'Security Requirements for Government Employment.' This order extends the application of the provisions of the Security Act of August 26, 1950 to all executive departments and agencies of the Government to which it has not heretofore been applicable. In accordance with Section 3 of the Act, I hereby notify the Armed Services Committee that I deem my action necessary in the best interest of national security.” So, Congress was put on notice in the formal way contemplated by the statute itself, that the President had construed his authority as embracing his right to extend the Act to the entire executive branch. Congress took no action in contravention of that information. Furthermore, as the Court well knows, this security program has been a matter of much wide publicity and much public controversy. Indeed, there have been two extensive investigations of the program by committees of Congress at which lengthy hearings were printed. In addition and more specifically, when the 1954 Appropriation Act for the Departments of Commerce, Justice, and State were under consideration, those Acts were reported out of committee having in them the so-called McCarran Rider. That was a rider which had been included since 1946 in that Appropriation Act which gave the Secretary of Commerce and the Secretary of State the absolute discretion to dismiss any employee in the interest of the United States. In the debates on this bill, Public Law 733, there was extensive discussion particularly in the House as to the relationship between the McCarran Rider authority and the extension authority given under Section 3 of this Act. And, because it was felt that the whole security problem of the Government would be encompassed within this statute, the McCarran Riders were stricken from the bill. So, taking all of those factors into consideration, it seems to us that there is here a plain case of Congress as having ratified the President's interpretation of the bill.
Earl Warren: You mean, as to the extension?
Donald B. MacGuineas: As to the extension.
Earl Warren: Do you -- do you argue, Mr. MacGuineas, that the President did or did not change the standard for separation from service?
Donald B. MacGuineas: Yes, I should like to take that up right at this point. In the first place, the Court may be under a misapprehension as to what the executive order actually provides, with all due deference to opposing counsel. I think his statement of that was not entirely clear. The provision of the executive order which governs the action here taken, to wit, the termination of this employee from his position is Section 6, quoted in our brief on appendix, page 8 (a). The Court rule observed that that provides that, if information is developed indicating that the employment of any officer or employee may not be clearly consistent with the interest of the national security, the head of the department may or shall immediately suspend the employment of the person if he deems such suspension necessary in the interest of the national security. And, I call to the Court's attention that that fact, the critical finding which he must make in order to suspend an employee, is in the precise language of the Act itself. And then, Section 6 goes on to say that, following review, the head of the agency shall terminate the employment of such suspended officer or employee whenever he shall determine such termination necessary or advisable in the interest of national security in accordance with the Act. And, there, again, the executive order uses the precise language of the Act. So, as we read the executive order, with respect to termination which is the only executive act involved in this case, there cannot be even an argument that there has been an application of a difference or a contrary standard from that prescribed by the statute.
Felix Frankfurter: What was the finding on which he was discharged?
Donald B. MacGuineas: The finding is at page -- record page 21 and states it has been determined that your continued employment in the Department of Health, Education, and Welfare is not clearly consistent with the interest of national security. Now, --
Felix Frankfurter: Is that in the words of the statute?
Donald B. MacGuineas: That is not, Your Honor. That is in the words which are elsewhere used in the executive order. They are used in the preamble of the statute, they are used in Section 7 of the Executive Order which deals with the conditions under which an employee who has been terminated may be reinstated, and they are also used in Section 8 of the Executive Order which sets forth various factors which shall be considered in connection with the investigation of an employee. Now, Your Honor's question, I think, leads to the issue raised by petitioner as to whether granting that the secretary has used this language clearly consistent with the national security whether the secretary has used a different standard or conflicting standard with that prescribed by the Act. In our view, it has not. Congress chose not to offer the executive or the Courts any definition whatever of the phrase “necessary or advisable in the interest of the national security.” Bearing in mind that we are here dealing, as Mr. Justice Frankfurter pointed out, with the control of the executive personnel, a function vested by the constitution in the President, a function perhaps more completely internal to the executive branch of the Government than any other functions, we think -- and bearing in mind further that the administration of the Act in the sense of deciding the case of a particular employee is vested in cabinet officers whose relationship to the President is, of course, perfectly obvious, bearing all of those factors into account, we think it would be highly unrealistic to construe this Act as meaning that Congress meant that the Chief Executive acting in this executive field could not offer guidance and interpretation to his chief assistants in the administration of the Act. Indeed, as the Court of Appeals pointed out, and we agree, if the Act were otherwise construed, we think there would be a constitutional question as to its validity as infringing upon the President's executive power. We think the Act is not to be given such a construction. Now, before the recess, some comments were made as to the supposed extreme difficulty of an employee's meeting this standard. Again, we by no means agree with the characterization of this standard which has been given by counsel for petitioner. In fact, this standard cannot be so difficult to apply or for employees to pass. The truth is that something over two million Government employees have already passed the standard successfully. It -- it does not seem to us that there, in using the words “clearly consistent with the national interest,” even if, as I say, that be assumed to be applicable to the termination here, that the President has imposed a more onerous burden. I do not read those words as imposing a burden of proof, one way or another. If the President had never used the words “clearly consistent” and the head of the department in a particular case was left entirely to the discretion vested in him to take action deemed necessary or advisable in the interest of the national security, I submit that that department head would be free under that definition to say “I shall determine that the interest of national security require that no person will be retained in my department unless he convinces me by the strongest type of evidence that his retention will be consistent with the national security.” I don't say that an executive head did that. I say that such a standard could be laid down by a department head under the general discretionary phrase used in the statute. So, I think there is no basis for assuming that, in application, the use of the clearly consistent standard has resulted in the imposition upon employees of a more difficult test or more difficult burden of proof than would have existed had those words never been used at all.
Hugo L. Black: What's their purpose if that is not the case?
Donald B. MacGuineas: As I --
Hugo L. Black: Why not use the words, in effect, to establish that indication?
Donald B. MacGuineas: Well, I can only consider that the President conceived that, by using those words, he was giving his interpretation of the statutory language to the heads of the department.
Hugo L. Black: Then, why interpret it if they mean the same?
Donald B. MacGuineas: Well --
Hugo L. Black: You mean, interpret it so as to change in some way --
Donald B. MacGuineas: No.
Hugo L. Black: -- the effect on --
Donald B. MacGuineas: No, not -- certainly not to burry it and certainly not to impose any conditions inconsistent with the statutory standard but, perhaps, to make it more clear.
Hugo L. Black: You mean to improve on the statutory language by other language that meant precisely the same thing?
Donald B. MacGuineas: It's -- it was obviously a concern of the President and it is so stated in the preamble of the executive order that there be a degree of consistency in the administration of this statute within the several departments and agencies. And, I would concede that, just as in the preamble, he laid down certain basic considerations which he deemed relevant to the consideration of the problem by the department head that he deemed that he was offering clarifying interpretation of the statutory language when he used the words “clearly consistent.”
Hugo L. Black: Why would that make it easier for them to have a uniform administration in the agencies if the language means precisely the same thing?
Donald B. MacGuineas: Well, as any general, even vague, statutory phrase, it seems to me there is always room for executive interpretation which clarifies the phrase for purposes of administration and, yet, by no means imposes any standard or conditions which are inconsistent with the phrase.
Hugo L. Black: Do you think this is clearer than the language that Congress used?
Donald B. MacGuineas: I think it adds a degree. It -- it -- I do not say it adds a high degree of precision to the standard. The standard necessarily had to be left widely discretionary. But, I -- I would consider that the President, at least, considered that it added a degree of instructive interpretation for his cabinet heads, and I submit that he had the authority to do that.
Hugo L. Black: Assuming that there is a difference, do you think the Steel Seizure case would raise any constitutional question which had to be met in this case?
Donald B. MacGuineas: Well, I would not phrase it as a constitutional question, Mr. Justice Black, in --
Hugo L. Black: I understood you to invoke the doctrine that they had to be careful so as not to invade the constitution.
Donald B. MacGuineas: Well --
Hugo L. Black: And I was asking you that, assuming these two do have different meanings and if this puts on a bigger burden on an employee, as Congress had done, would you say that that raised the constitutional question on our Steel Seizure case?
Donald B. MacGuineas: I would say that the problem presented by the Steel Seizure case in its constitutional aspects was quite different from that involved here. You were there dealing with the President's power to take compulsive action with respect to a large private interest. You are here dealing solely with the President's executive function of dealing with the administration of the -- of laws, the enforcement of the laws through personnel for whom he is necessarily ultimately responsible.
Hugo L. Black: Would you say that that would give the President power to fix qualification difference to those which Congress had fixed by legislation?
Donald B. MacGuineas: Well, we -- we don't reach that issue in this case because of the question as to the application of the Veterans' Preference Act. We do not cast any doubt upon the validity of the Veterans' Preference Act. Now, if the Veterans' Preference Act is applicable to petitioner, confessedly, he was not given the procedure prescribed by that Act. So, if the Court were to conclude that this man was dismissed under a test which is inconsistent, in conflict, with the statute, Public Law 733, I assume it was then conclude that the petitioner had not validly been taken out from under the protection of the Veterans' Preference Act and that his dismissal was, for that reason, improper. Now, the final question which petitioner raises is that the letter of dismissal does not, as he terms it, state the reasons for the dismissal. And, the short answer to that is, like petitioner's earlier arguments, he is reading something into the statute that just is not there. The statute does not impose any requirement that the decision shall state the reasons therefore. The only reference in the statute that, again, if the Court wishes to refer to the appendix to our brief, is at page 2 (a) where it says that to the extent that the interest of the agency head determines that the interest of the national security permit, the employee concerned shall be notified of the reasons for his suspension and, within 30 days, shall have opportunity to answer, and so forth. Now, that contemplates that the so-called letter of charges shall state the reasons. In other words, “you are being suspended for such and such reasons to the extent that security considerations permit the state under those reasons.” And, it is significant that when we come to the termination language in this Act, Congress did not say anything about giving the employee the reasons for dismissal. It merely said give him a written statement of the decision. Now, that distinction between reasons and decision is not unique in this Act. It is also to be found in the Civil Service law, the so-called Lloyd-LaFollette Act of 1912, which prescribes procedure for the dismissal of the employees in the Classified Civil Service. It is also to be found in the Veterans' Preference Act. Each of those laws provides that the employee shall be given a statement of the reasons when he is given the charges so that he may prepare his defense to the charges. But, neither of those statutes in terms, as by this law, provides that the decision -- the ultimate decision as to whether or not the man shall be fired shall contain any statement of the reasons. There is only one case on that point which is relied on by petitioner. That's the Court of Appeals decision in the Mulligan case. That was a civil service dismissal and the Court said that he, there, must be given the reasons for the decision because the Civil Service Commission, by regulations with respect to that type of dismissal, has explicitly said that the decision shall give the reasons. So, petitioner's argument is that where the law or the regulations specifically says the decisions will contain the reasons, that that is -- that result also follows where the law does not specifically say that the decision shall contain the reasons.
Hugo L. Black: Well, what reasons did she give?
Donald B. MacGuineas: The reasons were the so-called letter of charges in the record of page 16, to wit, that he had closely associated with persons reliably reported to be communists and the other charges. Those were the reasons.
Hugo L. Black: Well --
Donald B. MacGuineas: And --
Earl Warren: Is the filing of charges a reason --
Donald B. MacGuineas: It is the state --
Earl Warren: Or -- or is it necessary to have those substantiated in order --
Donald B. MacGuineas: Well --
Earl Warren: -- for it to be a reason?
Donald B. MacGuineas: Well, the statute merely requires, if I may so denominate it, a type of pleading. In other words, the statute says if you are going to suspend a man, you shall give him the reasons why you are suspending him so that he may defend himself within the 30-day period given by the statute, so that he may prepare evidence at the hearing which he is offered by the agency. But, it is only at that stage, the pleading stage of the case, if I may so analogize it, that the question of the reasons comes into play, not at the ultimate decision stage.
Earl Warren: Well, wouldn't it be one thing, so far as reasons are concerned, to say that a study of all the documents in the case, which includes the complaint against this man, are found to be true. And, isn't it another thing to say, based on the study of all the documents in your case, it has been determined that your continued employment in the department is so and so?
Donald B. MacGuineas: Well --
Earl Warren: Now, shouldn't there be some finding in there as to something that this man has done that is not right?
Donald B. MacGuineas: No, Your Honor. The statute does not contemplate any so-called finding at this stage of the process merely anymore other than the statutory requirement of the determination of the agency head that he deems it necessary or advisable in the interest of national security to dismiss the man.
Earl Warren: But does he have the right to go to Court and have this reviewed as to whether she has overstepped the bounds of discretion?
Donald B. MacGuineas: We think not, Your Honor. This Court has traditionally taken the view that, where we are dealing with procedures for the dismissal of employees in the executive branch, the judicial function is limited to determining whether the procedural steps, the procedural benefits, given the employee by statute or regulation have been followed. But, this Court has several times stated that it will not review the determination that the agency had as to whether or not he should have fired this man. That has always been treated as an executive determination.
Earl Warren: Even though the action was capricious?
Donald B. MacGuineas: If Your Honor means capricious in the sense of a decision based on lack of evidence, I would say, yes. In another words, this Court has never undertaken to review or even to look into the degree or the character of the evidence on which the agency had made its determination. It always limited itself to saying “was the man given a proper notice, was he given an opportunity to answer, was he given a hearing?” Where the law gives him a hearing. If those procedural requirements have been given, the judicial function has always stopped at that point.
Earl Warren: Doesn't that also include findings that -- of some dereliction or some omission or --
Donald B. MacGuineas: That would depend upon whether or not the particular statute or regulation required it, and our whole point here is that this statute does not require findings, if by findings Your Honor means what petitioner means as a statement of the reasons for the action taken. It is up -- it is truly a question as to whether Congress has imposed such a requirement and, here, we say, plainly, that it has not. Now, all --
Earl Warren: And all of the charges could be admittedly false and, if the head of the agency still decided to discharge the employee, there would be no review of that.
Donald B. MacGuineas: That has always been so. The -- it has always been --
Earl Warren: I just want to know if that is your position here.
Donald B. MacGuineas: It has always been considered here and traditionally that the executive function is to determine whether the charges are well founded or ill founded and the courts have never interposed their judgment on the executive judgment on that issue. And, we think that that traditional approach is equally applicable under this statute.
Earl Warren: Well, I thought -- I thought in your brief you conceded that if -- if the action of the secretary was capricious, that it would be reviewable in the Court. You use some other phrase or some other word along with capricious. Now, I -- I may be --
Donald B. MacGuineas: Your Honor, I think, refers to page 63 of our brief.
Earl Warren: 63.
Donald B. MacGuineas: And may I just read that sentence?
Earl Warren: Yes.
Donald B. MacGuineas: It's in the middle of the page. It has been repeatedly held that the Court's will not inquire into the merits of an administrative determination of what constitutes cause for discharge at least in the absence of a showing of arbitrary or capricious action plainly unconnected with the good or efficiency of the federal service. Now, of course, that has reference. The efficiency of the federal service has reference to the phrase used in the Civil Service statute which prohibits dismissals except in accordance with the efficiency of the service.
Earl Warren: That statement --
Donald B. MacGuineas: Now --
Earl Warren: -- of yours does -- does imply, does it not, that, at least under certain circumstances, the petitioner would have a review of the action of the secretary even if it was arbitrary or capricious.
Donald B. MacGuineas: If the -- if the action of the secretary were based on a plainly erroneous interpretation of law, a pure question of law, I would say that there might be a question that the courts will review it. That -- to my knowledge, that case has not been decided by this Court.
Earl Warren: Well, how then would -- how then would a Court review a finding of this kind where there was no determination as to the facts found or whether they came within the Act?
Donald B. MacGuineas: Because all -- all -- this Court, I take it, will review the question of whether his firing was capricious in the real sense which petitioner raises, as I see it, is -- and that is, in a sense, “was this find -- was this firing authorized as a matter of law?” And certainly, this Court will review that. And in the sense that the secretary made the conclusion of law that it was authorized, of course this Court will review it. But I submit that this Court will not and this -- and our language, I take it, is not to be taken to mean it that if they are an issue of fact, the question as to whether the evidence adduced proved a certain charge or disapproved it, that the Court would look into that. Now, this Court has of course, in the Mitchell versus Public Workers case, expressed the statement that Congress could not constitutionally say that all -- that no Baptists shall be employed in the Government or that no German but, of course, we have here nothing of that kind. They hear no question of any constitutional discrimination on the basis of religion or race or any of the other prohibited discriminations. We have here, really, as I see it, only a pure question of law. Was the secretary authorized by Public Law 733 to take the action that she did? That issue, this Court will review, but as to whether the secretary had information or evidence justifying these charges, I submit the Court would not review it in any case and I submit it will not do it here where the petitioner, by failing to resort to his remedy, has precluded the making of a record on that issue.
Hugo L. Black: May I ask you, Mr. MacGuineas, whether -- when Executive Order Number 10450 was promulgated, it was accompanied by the interpretive bulletin for the public either prepared by the President or the Attorney General --
Donald B. MacGuineas: Well --
Hugo L. Black: -- showing the meaning of this change?
Donald B. MacGuineas: I am not aware, Your Honor, of any -- you refer to the clearly consistent --
Hugo L. Black: Yes.
Donald B. MacGuineas: -- phraseology?
Hugo L. Black: I refer to the bulletin --
Donald B. MacGuineas: I am not aware --
Hugo L. Black: -- that accompanied this at the time it was promulgated and made public.
Donald B. MacGuineas: I am not aware of any such, Your Honor.
Hugo L. Black: You don't know of any.
Donald B. MacGuineas: That's right. And the final point --
Hugo L. Black: If you -- if you find one which was released at the same time or right about the same time, would you -- would you mind following on it?
Donald B. MacGuineas: I shall make inquiry and notify the Court immediately. Our final point on the question as to propriety of the letter of dismissal is that, even contrary to my first argument, even if it were thought that the secretary did have to state her reason, that the letter in the record 21 is an adequate statement of the reasons, having regard to the fact that this case may have involved the dealing in security confidential information which the secretary felt she was not in the position to make public. I don't say that it did involve that. I say it may. We have no basis on this record for concluding one way or another. But, in any event, our -- our basic point is that the statute requires nothing more than a written statement of the decision, and that was given.
Earl Warren: Mr. Shapiro.
David I. Shapiro: Thank you. With respect to Mr. Justice Black's question about an interpretive bulletin, I should like to call Your Honor's attention to United States Civil Service Commission's guides for members of security hearing boards --
Hugo L. Black: Is that in your brief?
David I. Shapiro: Yes, sir, at page 19 of our reply brief.
Hugo L. Black: Reply brief.
David I. Shapiro: Number IN203, July 1953, which provides, “The executive order further provides that the head of each agency shall suspend and terminate in accordance with the Act of August 26, 1950 the employment of any person whose retention in employment would not, under the standards of Executive Order 10450, be clearly consistent with the interests of national security.” Your Honors, I call the Court's attention to the respondent's appendix wherein they set forth completely Executive Order 10450, page 5 (a) of that appendix where they set forth Section 2 of the executive order. And, when they say, as my learned adversary has said, that Mr. Cole was dismissed under Section 6 of the Executive Order, I submit that that is not so because, on page 5 (a), we have Section 2 of the Executive Order which provides that the head of the each department and agency of the Government shall be responsible for establishing and maintaining within his department or agency an effective program to ensure that the employment and retention in employment of any civilian officer or employee within the department or agency is clearly consistent with the interest of the national security. Let's then go over to 9 (a), excuse me, Your Honors, 8 (a) and 9 (a) of their appendix. And, if we go down to the bottom of page 8 (a), we see Section 7 which reads, and this I think is crucial, “any person whose employment is suspended, not terminated yet, but suspended,” as was Mr. Cole, “or terminated under the authority granted to heads of departments and agencies, by or in accordance with said Act of August 26, 1950 or pursuant to Executive Order 9835 or any other security or loyalty program relating to officers or employees of the Government, shall not be reinstated,” that means from the position from which the employee was suspended, “or restored,” that means from the position from which the employee had been terminated as distinguished from suspension, “to duty or reemployed in the same department or agency and shall not be reemployed in any other department or agency unless the head of the agency -- of the department or agency concerned finds that such reinstatement, restoration, or reemployment is clearly consistent with the interests of the national security, etcetera.” I think, and I believe that this Court will think, that, on the basis of the language of the executive order itself, it is Section 7 of this order and not Section 6 which is the basis for the determination that Mr. Cole's continued employment was not clearly consistent with the interest of the national security. And, page 21 of the record clearly establishes that fact. The Secretary never made a determination that Mr. Cole's continued employment was neither necessary nor advisable in the national security interest. She made a determination that his continued retention in employment was not clearly consistent with that security interest. And, that Your Honors, is the crucial standard upon which Mr. Cole's termination was based. It was not contained in Section 6 of the order but was contained directly in Section 7. We think that the guides for members of Security Hearing Board, established by the United States Civil Service Commission, a commission which certainly is supposed to be the expert body in this field with respect to this particular business, has said and interpreted this executive order as saying “yes, when a man is suspended he must be suspended but, thereafter, terminated under the clearly consistent standard of the provisions of the executive order and not under the necessary or advisable standards established by the Congress.”
Hugo L. Black: May I ask if you have -- if you put in your brief, which I haven't read, any statement as to what occurred after this order was issued, this executive order, and the changes made. Have you cited to us what action was taken by the -- any of the departments in connection with the rescreening of employees under the new test?
David I. Shapiro: I don't think that we have, Your Honor. I think that -- I can tell you that, under the executive order itself, employees have been rescreened pursuant to, I believe, Provision 4 Section 4, stated on page 7 (a), which says that the head of each department and agency shall cause to rescreen employees with respect to whom there has been a full-field investigation --
Felix Frankfurter: And that was -- that was a case not completed yet?
David I. Shapiro: No, sir. There was --
Felix Frankfurter: He was being rescreened. He was reexamined.
David I. Shapiro: Yes, sir, but the order involved in that case was 9835 and he was rescreened by virtue of the action of the Loyalty Review Board which took upon itself authority to rescreen even after the agency had it determined that the employee was loyal, and they -- they --
Felix Frankfurter: Not because of the 10450?
David I. Shapiro: No, sir. That at least is not my understanding of the case.
Hugo L. Black: What is the reason for their closing clause on Section 4, on page 7(a)? To what standard is -- what standard is referred to there? It required a re-adjudication on the security standard commensurate with the established -- that established under this order. What is meant by that? Does that indicate or had there any been any interpretation to show whether that was done on the basis that the order did make a change?
David I. Shapiro: No, sir. It may be the statutory one, for all I know, but we have never been able to find a standard commensurate with the one established under this particular order. But, I have never been able to see one and I have never seen any that I know off. I should only like to point this out.
Hugo L. Black: Now, what was the reason for ordering the re-adjudication if the standards were the same?
David I. Shapiro: Your Honor, they weren't the same. They -- this new standard was a much more difficult one. The standards established under Executive Order 9835, as originally enacted, provided for one type of proof in terms of disloyalty. Then, it was changed by order of President Truman to read that no employee shall be retained if there is a reasonable doubt as to his loyalty. And then, Executive order 10450 came along with respect to each and every employee, even those who had been cleared under both standards of Executive Order 9835, the original one and the more stringent one. And, employees have been terminated after they had been twice cleared before under the clearly consistent standard.
Hugo L. Black: Is there any other rule or regulation to which you can refer that uses language different for this in connection with the re-adjudication or restraining? Is there any which says under security standard commensurate with this new Act, this says with the new order?
David I. Shapiro: No, sir. I have not seen any, nor do I know of any.
Stanley Reed: Well, under that Section 4, on page 7(a), they refer also to the Act of August 26, 1950.
David I. Shapiro: Yes, sir.
Stanley Reed: And they say it shall adjudicate or cause to be re-adjudicated in accordance to the Act of August 26 under a security standard commensurate to that established under this order.
David I. Shapiro: Yes, sir.
Stanley Reed: Does that indicate that they are same?
David I. Shapiro: No, sir, it does not. What it means is this. It means that anyone who had a full-field investigation under Executive Order 9835 was to have his case re-adjudicated under the clearly consistent standard of Executive Order 10450. And, if the agency had, by following the provisions of Section 6 of the order which was taking to consideration the sensitivity of the employee's position, that employ was to be suspended. Once he was suspended or once he was transferred under Section 6, which was permissible, then the agency head would have to make a determination under the provisions of the Executive Order, the winning question, 10450, whether or not that employee's termination or retention, whether that employee's retention in the particular job was clearly consistent with the interest of the national security. And, that goes for any job which the employee might have held.
Stanley Reed: Well, that -- I didn't make myself clear. Section 4 is the sole direction, so far as I know, for a reexamination. And, under Section 4, they direct that the head of each department shall review in order -- what was the old Act, 9835? Was that the old --
David I. Shapiro: The old executive order, yes, sir.
Stanley Reed: The old executive order. Obviously, 9835 is passed in the Act of August 26, was it, March 20, when was the order?
David I. Shapiro: April 26.
Stanley Reed: April 26, 1950.
David I. Shapiro: Yes, sir.
Stanley Reed: That's been passed and here is our executive order putting it into effect. And, now you can review under that Act in the new order.
David I. Shapiro: Well, I think that what happened there was under 4 -- under Section 4. What happened was that they said anyone who had -- had a full-field investigation under 9835 had to be judged under the clearly consistent standard and re-adjudicated under the clearly consistent standard of the executive order, and that interpretation is so set forth in the United states Civil Service Commission guides for members of security hearing boards where they so state that, with reference to the material set forth on pages 19 and 20 of our reply brief.
Hugo L. Black: Now, this is on the Security Standards Commission with that established under this order. If you know or can find any other order, any other rule or regulation commonly used, which said they are to be reviewed and re-adjudicated under the standard established by the Act, will you file it with us?
David I. Shapiro: Yes, sir. I believe my time is up. Thank you.
Earl Warren: Yes.